Case 4:18-Cr-00660 Document 1 Filed in TXSD on 11/08/18 Page 1 of 4

aw"‘

savqu wall
UNITED sTATEs DISTRICT CoURT NOV 0 9 ima
soUTHERN DISTRICT oF TEXAs dam
HoUSToN DIvIsIoN pmtmdl¢y.d“k
UNITED sTATEs oF AMERICA §
§
vs. § CRIMINAL No.
§
JUWAN JAMES DAVIS § 1 8 cR 6 6 0
CRIMlNAL INDICTMENT

 

THE GRAND JURY CHARGES THAT:

MT_ONE.
(Sex Traff`lcking)

From on or about January 25, 2018, through February 20, 2018, in the Southem District of
Texas and elsewhere, the defendant,
JUWAN JAMES DAVIS,

did knowingly, in and affecting interstate and foreign commerce, recruit, entice, harbor, transport,
provide, obtain, advertise, maintain, patronize and solicit by any means a person, namely a minor
female known as Minor Victim l, who was under 18, and benefitted financially and by receiving
anything of value from participation in a Venture which has engaged in recruiting, enticing, harboring,
transporting, providing, obtaining, maintaining, advertising, patronizing and soliciting by any means
Minor Victim l knowing and in reckless disregard of the fact that (l) means of force, threats of force,
fraud, and coercion, and any combination of such means, would be used to cause Minor Victim l to
engage in a commercial sex act, and that (2) Minor Victim l, whom defendant had a reasonable

opportunity to observe, had not attained the age of 14 years and would be caused to engage in a

Case 4:18-Cr-00660 Document 1 Filed in TXSD on 11/08/18 Page 2 of 4

commercial sex;

In violation of Title 18, United States Code, Section 1591(a), (b)(l), (c) and 2.

COUNT TWO
(Sex Traff`lcking)

From on or about February 1, 2018, through March l, 2018, in the Southern ljistrict of Texas

and elsewhere, the defendant,
JUWAN JAMES DAVIS,

did knowingly, in and affecting interstate and foreign commerce, recruit, entice, harbor, transport,
provide, obtain, advertise, maintain, patronize and solicit by any means a person, namely Victim 2,
and benefitted financially and by receiving anything of value from participation in a venture which
has engaged in recruiting, enticing, harboring, transporting, providing, obtaining, maintaining,
advertising, patronizing and soliciting by any means Victim 2 knowing and in reckless disregard of
the fact that means of force, threats of force, fraud, and coercion, and any combination of such means,
would be used to cause Victim 2 to engage in a commercial sex act;

In violation of Title 18, United States Code, Sections 1591(a), (b)(l) and 2.

C_ME_E
(Possession of a Firearm and Ammunition - Crime Punishable by More Than a Year)

On or about April 5, 2018, in the Southern District of Texas, the defendant,

JUWAN JAMES DAVIS,

Case 4:18-Cr-00660 Document 1 Filed in TXSD on 11/08/18 Page 3 of 4

having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess in and affecting interstate and foreign commerce a firearm and ammunition,
namely:

1. A Bryco Arms, model Bryco 38, .3 80-cai1ber pistol; b
2. .380~caliber ammunition.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

NoTICE oF FoRFEITURE
(18 U.s.C. § 1594(d))

Pursuant to Title 18, United States Code, Section 1594(d), the United States gives notice to

defendant,
JUWAN JAMES DAVIS,

that in the event of conviction of any of the offenses charged in Counts One and Two of this
lndictment, the following property is subject to forfeiture:
(1) all real and personal property that was involved in, used, or intended to be used to commit or to
facilitate the commission of such violation and all property traceable to such property; and
(2) all real and personal property constituting or derived from, proceeds obtained, directly or

indirectly, as a result of such violation and all property traceable to such property.

NoTICE oF FoRFEITURE
(18 U.s.C. § 924(a)(1) and 28 U.s.C. § 2461(¢))

Pursuant to 18 U.S.C. § 924(d)(1), and 28 U.S.C. § 2461(c), the United States of America

hereby gives notice to defendant,

Case 4:18-Cr-00660 Document 1 Filed in TXSD on 11/08/18 Page 4 of 4

JUWAN JAMES DAVIS,
that in the event of conviction of the offense charged in Count Three of this Indictment, all firearms
and ammunition involved in or used in the commission of the offense are subject to forfeiture.
PROPERTY SUBJECT TO FORFEITURE
The property subject to forfeiture includes, but is not limited to, the following:
1. A Bryco Arms, model Bryco 38, .380-cailber pistol, and
2. Approximately three rounds of 380-caliber ammunition
MONEY JUDGMENT; SUBSTITUTE ASSETS
Defendant is notified that in the event of conviction, a money judgment may be imposed equal
to the total value of the property subject to forfeiture. Defendant is notified in the event that one or
more conditions listed in Title 21, United States Code, Section 853(p) exists, the United States will
seek to forfeit any other property of the defendant up to the total value of the property subject to

forfeiture.

A True Rilli

OR|G|NAL S|GNATURE ON F|LE

Grar{d Jury b'or`eperson

RYAN K. PATRICK
United States Attomey

%tzw

berly Anii Leo
Ssistant United States Attorney
713-567-9465

 
   

